United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Kansas City, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-521
Issued: August 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 30, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated June 13 and November 2, 2007. Under 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an emotional condition causally related to
factors of his employment.
FACTUAL HISTORY
Appellant, a 45-year-old air traffic control specialist, filed a Form CA-1 claim for
benefits based on an emotional condition on April 17, 2007. He stated that this condition
developed when he was notified that an aircraft he had been directing on April 14, 2007 had
crashed.

In a Form CA-20 report dated April 25, 2007, Dr. David Ramirez, Board-certified in
family practice, diagnosed post-traumatic stress disorder (PTSD), and indicated that he had
placed appellant on total disability from April 18 through 25, 2007. He checked a box indicating
the diagnosed condition was caused or aggravated by an employment activity.
By letter dated May 9, 2007, the Office advised appellant that he needed to submit
additional information in support of his claim. The Office asked him to describe in detail the
employment-related conditions or incidents which he believed contributed to his emotional
condition, and to provide specific descriptions of all practices, incidents, etc., which he believed
affected his condition. The letter further explained that it was appellant’s responsibility to
provide the requested information to the Office within 30 days.
In a letter received by the Office on June 7, 2007, appellant stated:
“The PM 28 that crashed was an aircraft under my control in my airspace. I was
responsible for his separation from other aircraft and his general safety.
“The cause of the crash won’t officially be known for months. Investigations into
these kinds of incidents usually take months and even years. The actions I
perform at sections 52 and 53 is simple. I am responsible for the safe, orderly and
expeditious flow of all aircraft in my sector, of which the PM 28 was one.
“How was this illness work related? Well, if I had not worked this aircraft and
talked to the pilot shortly before his and his passengers deaths, I wouldn’t have
been upset at being one of the last human beings to have talked to him. In my line
of work, I am responsible for thousands of lives every day. I, like my fellow
controllers, take this responsibility very seriously. Unlike most lines of work, at
the end of our day, we as controllers have very little to hang our hats on. About
the only way for us to really measure success is that nobody dies on our watch.
I’ve done this job for 24 years and until April 14, no one had ever died on my
watch. That was upsetting.”
Appellant stated that he first became aware of his emotional condition when he learned
that all of the crew and passengers on board the plane had died. He related that he experienced
sorrow, sleeplessness and a sour feeling in his stomach.
In a statement received by the Office on June 11, 2007, the employing establishment
controverted the claim. It stated:
“[Appellant’s] communications with the pilot were extremely limited, spanning
the time frame of 7:29 a.m. to 8:14 a.m. on April 14, 2007. Communications
consisted of two transmissions -- one to acknowledge the pilot and one to confirm
the altimeter setting. [Appellant] transferred control of the aircraft to another
controller at 8:15 a.m. The contact between [him] and the pilot was normal and
uneventful.”

2

In a letter to the Office dated June 1, 2004, Gerald B. Schwartz, acting air traffic manager
for the employing establishment, stated:
“The [employing establishment] does not concur with [appellant’s] allegations,
and submits the following information to controvert [appellant’s] claim.
“On April 14, 2007 [appellant] provided routine and customary services to the
pilot at 8:09 a.m. when the pilot established contact with Kansas City Center.
[He] acknowledged the pilot and then provided the pilot with altimeter reading.
[Appellant] was relieved from his control position by another controller at
8:15 a.m. for a work break. His communication with the pilot consisted of
extremely limited conversation; i.e., acknowledging the initial contact and
providing altimeter reading. [Appellant] had no further communication with the
aircraft. He left work, went home, and did not learn of the accident until the next
workday.
“[Appellant] is extremely well trained in handling aircraft, as are other fully
certified controllers. In addition, he has over 20 years experience as a controller
in one of our busiest and most complex areas. The pilot was not distressed when
[appellant] interacted with this aircraft, and this was no different than his
interaction with the thousands of other aircraft throughout his career.
“I have reviewed the attending physician’s report, Form CA-20, in which
Dr. David Ramirez stated his diagnosis of [appellant’s] condition as ‘[PTSD].’
As previously stated, [appellant] provided routine and customary services as an
air traffic controller on April 14, 2007, and did not have any knowledge of the
accident until the next workday. The extent of his involvement in this incident is
limited to providing routine and customary services.
“[Appellant] was able to perform the required duties of his position in accordance
with expectations. There were no performance or conduct problems, and his
actual duties do not vary from the official job description.”
By decision dated June 13, 2007, the Office denied appellant’s claim on the basis that he
failed to establish any compensable factor of employment and thus fact of injury was not
established.
In a report dated May 15, 2007, Dr. Ramirez stated:
“[Appellant] is a patient of mine who suffered a minor case of [PTSD], requiring
approximately two weeks off work, due to a single plane accident in April. He
was given one to two weeks off work, for mild post-traumatic stress without any
specific medications. Counseling was suggested, and he has done well. He has
since followed up with me and is doing well, with no further signs of posttraumatic stress, anxiety, depression, or abnormal thoughts.
“In my opinion, it is okay for him to return to work with resolved [PTSD].”

3

On June 20, 2007 appellant requested a review of the written record.
By decision dated November 2, 2007, an Office hearing representative affirmed the
June 13, 2007 decision.
LEGAL PRECEDENT
The first issue to be addressed is whether appellant has cited factors of employment that
contributed to his alleged emotional condition or disability. Where the disability results from an
emotional reaction to regular or specially assigned work duties or a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.1
To occur in the course of employment, in general, an injury must occur: (1) at a time
when the employee may reasonably be said to be engaged in his or her master’s business; (2) at a
place where he or she may reasonably be expected to be in connection with the employment; and
(3) while he or she was reasonably fulfilling the duties of his or her employment or engaged in
doing something incidental thereto.2
ANALYSIS
Appellant alleged that he sustained stress in the performance of his duties as an air traffic
controller after being informed that the pilot of an aircraft to whom he had spoken the previous
day had crashed his plane, killing himself, the crew, and all of the passengers on board. He
stated that he experienced severe trauma because the aircraft had been under his control and
direction and was within his designated airspace, and because he had never dealt with a situation
involving a fatal plane crash prior to this incident. The Board has held that emotional reactions
to regular or specially assigned duties are compensable.3 The employing establishment
controverted appellant’s claim noting that appellant’s contacts with the pilot were limited, from
8:09 a.m. until 8:15 a.m., at which time appellant turned over the control of the plane to another
controller to go on break. The employing establishment also noted that nothing unusual or
untoward had occurred while the plane was under appellant’s watch. While the record is unclear
as to actual time of the plane crash, there is no evidence of record that the crash occurred during
appellant’s watch, or as a result of any duties appellant performed with respect to the flight.
Appellant stated that he became extremely upset upon learning that he was one of the last human
beings to have spoken with the pilot. He asserted that he took his responsibilities as an air traffic
control specialist very seriously; the fact that this was the first fatality he had ever experienced
on his watch in 24 years of service. Appellant has not established that his emotional condition
was caused by his regular duties as an air traffic controller because contrary to his general
allegation there is no evidence of record that the fatalities occurred “under his watch.”

1

Lillian Cutler, 28 ECAB 125 (1976).

2

Carmen B. Gutierrez, 7 ECAB 58 (1954).

3

See Lillian Cutler, supra note 1.

4

When appellant did learn of the event, the fact that an employee learns of the occurrence
of a tragedy in the workplace is not in and of itself compensable. In the case Lois F. Watson4 the
claimant learned that her coworkers had been murdered at work on a day that she was not at the
employing establishment. The Board found that the claimant had not identified any specific duty
or duties, or any factors reasonably incidental to her employment, which caused her disability.
For the same reason appellant has not established a compensable factor of employment in this
case.5
CONCLUSION
The Board finds that appellant did not established that he sustained an emotional
condition in the performance of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
November 2, 2007 decision is affirmed.
Issued: August 12, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

42 ECAB 400 (1991).

5

As the Board has found no compensable factors, it will not review the medical evidence. Marlon Vera, 54
ECAB 834, 839 (2003).

5

